Citation Nr: 0309093	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  02-00 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a left varicocele.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active service from May 1998 to November 
1998.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of a Regional Office (RO) of the 
Department of Veterans Affairs (VA).

A hearing was held at the RO in October 2002 before the 
undersigned Veterans Law Judge (VLJ).  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  The left varicocele at issue existed prior to the 
veteran's entrance into the military on active duty.

2.  The pre-service left varicocele underwent no increase in 
severity during the veteran's period of military service from 
May to November 1998.


CONCLUSIONS OF LAW


1.  The presumption of soundness at service entrance is 
rebutted by clear and unmistakable evidence to the contrary.  
38 U.S.C.A. § 1137 (West 2002); 38 C.F.R. § 3.304 (2002).

2.  The pre-service left varicocele was not aggravated by 
service.  38 U.S.C.A. §§ 1131, 1153, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.306, 3.326 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

No genitourinary defects were complained of or noted during 
an enlistment examination in October 1996.  The veteran began 
serving on active duty in the military nearly two years 
later, in May 1998.  His service medical records do not 
include a report of an examination for service entrance.  He 
presented at a clinic in October 1998, complaining of 
increasingly severe left scrotal pain over the past two 
months.  He also reported some increased swelling in the left 
scrotum along with pain, accompanying heavy exertion.  
Physical examination showed a grade III varicocele which was 
symptomatic.  Conservative treatment was unsuccessful.  He 
underwent a left internal spermatic vein ligation.  He 
tolerated the procedure well and there were no complications.  

In a statement received in April 2001, the veteran's mother 
said that he had not experienced pain at the site of the left 
varicocele prior to service.  She stated that he had a 
problem with constipation during basic training.  She 
believed that the effort of the veteran's straining to have a 
bowel movement led to testicular pain which began during 
service.

Medical records were received in February 2001 from John R. 
Fuller, M.D.  When the veteran was examined in October 1995 
and September 1997, he was found to have a large left 
varicocele.  In June 1999, clinical inspection revealed that 
the left testicle was perhaps one-half to two-thirds the size 
of the right testicle.  No significant varicocele was 
palpable.  No tenderness was detected.  The assessment was 
occasional left orchialgia.  The physician commented that 
there was no evidence of recurrent varicocele and that there 
had been a good outcome following the varicocelectomy.  It 
was observed that the loss of testicular volume was typical 
with the size of varicocele that the veteran had experienced.   
In March 2000, the assessment was that there was no evidence 
of significant pathology.  The physician remarked that the 
veteran's intermittent left orchialgia was unrelated to the 
varicocelectomy and certainly was consistent with the pain 
he had experienced prior to his surgery.  

A medical report, dated in March 2001, was received from 
David L. Bluestein, M.D.  The impression was that the veteran 
had left scrotal discomfort located along the course of the 
left ilioinguinal nerve.  There were no significant 
varicoceles present.  The report does not contain medical 
opinion about the onset or course of the veteran's left 
varicocele.

Added to the record in April 2001 was a copy of a page from a 
website about urology.  Information on the website discussed 
damage to blood vessels produced by constipation. 

A VA genitourinary examination was performed in April 2001.  
The examiner stated that the claims folder had been reviewed.  
It was found that the veteran had a few small, nondistended, 
nontender varicocities along the distal spermatic cord.  The 
testicles were both normal, with the left one slightly 
smaller and slightly softer than the right one.  The 
diagnosis was left varicocele, post-surgery.  The examiner 
commented that a symptomatic varicocele preexisted military 
service.  The assessment was that the varicocele had not been 
permanently aggravated by military service.  Since the 
veteran's release from service, two reported episodes of 
"major discomfort" had been acute, self-limited, and not 
indicative of aggravation by military service.  The VA 
examiner went on to point out that reported 
"minor discomfort" was a normal finding related to 
varicocele; further, that such discomfort had preceded 
military duty and was not exacerbated by military duty.  
It was observed that the current varicocele was not caused by 
or exacerbated by the left internal spermatic vein ligation.  
The examiner expressed agreement with Dr. Fuller, noting that 
there was no evidence of significant pathology; that current 
symptoms were present prior to the veteran's surgery; and 
that symptoms were not related to the claimant's 
varicocelectomy.



A hearing was held at the RO in October 2002 before the 
undersigned Veterans Law Judge.  In his testimony, the 
veteran acknowledged that he had developed a left varicocele 
about 2 1/2 years prior to service.  But he said the 
pre-service left varicocele was not painful or symptomatic.  
And he reported that he first began to have testicular pain 
during boot camp.  He stated that he continued to have 
recurrent testicular pain, even after having a 
varicocelectomy during service.


II.  Analysis

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  Following the RO's adjudication of 
the veteran's claim, VA issued regulations implementing the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).  
The VCAA and implementing regulations pertinent to the issue 
on appeal are liberalizing and are therefore applicable to 
the issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or the completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
his claim, and of what part of that evidence is to be 
provided by him and what part VA will attempt to obtain on 
his behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this particular case, VA notified the veteran by letter dated 
in February 2001 that VA would obtain all relevant evidence 
in the custody of Federal departments or agencies, including 
VA.  He also was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release (e.g., a VA Form 
21-4142) so that VA could request the records for him.  
Consequently, the duty to notify him of necessary evidence 
and of the responsibility for obtaining or presenting that 
evidence has been fulfilled.

Third, VA has a duty to assist veterans in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  In this case, the veteran's service 
department and VA medical records are on file.  There is no 
indication that other Federal department or agency records 
exist that should be requested.  As well, the veteran was 
notified of the need for a VA genitourinary examination, and 
one was provided in April 2001.  He was also advised what 
evidence VA had requested, and notified in the statement of 
the case (SOC) what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  Id.  Thus, VA's duty to assist 
also has been fulfilled.

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In 
this particular case, however, the undersigned Veterans Law 
Judge who conducted the veteran's October 2002 travel Board 
hearing took the time to explain the legal implications of 
the VCAA as it affects this specific appeal.  This included 
explaining to the veteran the specific type of evidence he 
needed to support his claim, assuring him that VA would 
assist him in obtaining any supporting evidence that he 
mentioned, and even giving him time following the hearing to 
submit additional evidence before actually issuing 
this decision.  There is no indication, then, that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case.  Hence, the 
Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946 shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except for defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1137.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a history of pre-service existence of 
conditions recorded at the time of an enlistment examination 
does not constitute a notation of such conditions but will be 
considered together with all other material evidence in 
determinations as to inception.  38 C.F.R. § 3.304(b).  See 
also Crowe v. Brown, 7 Vet. App. 238 (1994).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the 
natural progress of the disease.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a),(b).  Intermittent or temporary flare-ups 
during service of a pre-existing injury or disease do not 
constitute aggravation; rather, the underlying condition must 
have worsened.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).

A left varicocele was not noted during the veteran's military 
enlistment physical examination.  Thus, he is accorded the 
presumption of soundness with respect to a left varicocele at 
service entrance.  Here, however, there is no dispute that he 
had a left varicocele prior to service, and, in fact, the 
condition is evident in his pre-service medical records.  
Accordingly, the Board determines that the presumption of 
soundness has been rebutted by clear and unmistakable 
evidence to the contrary.  The question now for the Board to 
decide is whether the pre-service left varicocele was 
aggravated during service and, if so, whether the condition 
increased in severity beyond natural progression.  In making 
this determination, the Board must consider all evidence of a 
left varicocele, including reports of treatment for that 
condition prior to, during and since military service.  

A review of the record on appeal shows that a left varicocele 
was essentially asymptomatic prior to service.  The left 
varicocele became symptomatic during service and eventually 
necessitated a varicocelectomy.  The veteran, however, 
experienced no complications as a result of that procedure.

During the years since service, the same physician, who had 
treated the veteran for a left varicocele before service, 
pointed out that the varicoceletomy had produced a good 
result and that the extent of post-service left testicle pain 
was no greater than what the veteran had experienced prior to 
service.  Moreover, a VA examiner, who reviewed the veteran's 
entire medical history, found that post-service left testicle 
symptoms were unrelated to the inservice left 
varicocelectomy.  As well, the physician specifically 
determined that the veteran's pre-service left varicocele did 
not undergo a permanent increase in severity during military 
service.  Also, the VA examiner determined that two 
significant, post-service episodes of left testicle pain were 
indicative of self-limiting flare-ups; however, they did not 
evidence an increase in pathology of the left varicocele 
which was present during service.






In summary, the competent medical evidence of record 
indicates that any in-service increase in symptoms involving 
the pre-existing left varicocele was, at most, a temporary 
exacerbation-rather than a permanent increase in severity of 
the established pre-service condition.  Furthermore, this 
competent medical evidence indicates the left varicocelectomy 
performed during service was merely ameliorative in nature.  
So there simply is no basis for finding aggravation of the 
pre-existing condition during service.

In reaching this conclusion, the Board has considered the 
veteran's hearing testimony, as well as the statement from 
his mother, both to the effect that his 
in-service symptomatology involved a worsening of the pre-
service left varicocele.  The Board also has considered 
material obtained from a website, apparently submitted to 
support the assertion that the veteran's straining to have 
bowel movements, because of constipation, somehow produced an 
increase in severity of the pre-service left varicocele while 
the veteran was on active duty.

Since, however, both the veteran and his mother are lay 
people, they do not have the necessary medical training 
and/or expertise to give a probative opinion on the 
dispositive issue of whether there was an increase in 
severity of the pre-existing left varicocele during service.  
They also do not have the medical qualifications or expertise 
to give a probative opinion on the medical etiology of the 
left varicocele at issue.  Thus, their personal opinions, 
while noted, do not have any probative weight to the extent 
they attempt to address these important determinative issues.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).



The internet website evidence submitted to support the 
veteran's claim is very speculative in the sense that it 
mentions a possible relationship between straining for bowel 
movements (while constipated) and thereby creating pressure 
and damage to the underlying vessel walls and tissue.  But, 
again, there is no objective medical indication that this 
occurred in this particular instance.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998) (the treatise evidence must 
discuss generic relationships with a degree of certainty such 
that under the facts of a specific case there is at least a 
plausible causality based on objective facts rather than on 
unsubstantiated lay medical opinion).  And, indeed, both the 
VA examiner and even the veteran's own private treating 
physician have concluded otherwise, indicating that such did 
not occur with him.  So there remains no competent 
medical evidence showing that the pre-service left varicocele 
was aggravated by the veteran's military service.

For all the foregoing reasons, the claim for service 
connection for the left varicocele must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the current appeal.  
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

The claim for service connection for the left varicocele is 
denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


(CONTINUED ON THE NEXT PAGE)


 

